Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-30-2003

USA v. Terlingo
Precedential or Non-Precedential: Precedential

Docket 02-1640




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Terlingo" (2003). 2003 Decisions. Paper 575.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/575


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               _________________

                           Nos. 02-1640, 02-1641 and 02-1642
                                  ________________

                            UNITED STATES OF AMERICA


                                      v.
                     DOM ENICK TERLINGO, TARA TERLINGO, and
                     DOMENICK L. TERLINGO

                                   Domenick Terlingo, Appellant in No. 02-1640
                                   Tara Terlingo, Appellant in No. 02-1641
                                   Domenick L. Terlingo, Appellant in No. 02-1642

                            ___________________________

                                      ORDER
                             __________________________




              It is hereby O R D E R E D that the opinion entered in the above-entitled
appeals on April 23, 2003 is hereby amended to correct the spelling of the name of
NiaLena Caravasos, Esquire, which was spelled incorrectly in the listing of counsel for
the appellants. The correct spelling, which appears in this order, is substituted for the
prior erroneous spelling in the opinion.


                                                        For the Court,

                                                        /s/ Marcia M. Waldron
                                                        Clerk


Dated:    April 30, 2003